               Case 1:18-cv-07378-AT Document 35 Filed 10/11/18 Page 1 of 2

                     Michael Faillace & Associates, P.C.
                                           Employment and Litigation Attorneys

60 East 42nd Street, Suite 2020                                                  Telephone: (212) 317-1200
New York, New York 10165                                                         Facsimile: (212) 317-1620
_________

gnaydenskiy@faillacelaw.com

                                                                                                 October 11, 2018

VIA ECF

Hon. Analisa Torres
United States District Judge
United States Courthouse
500 Pearl St.
New York, NY 10007

Re:     Alex Santiago, et al v. Dunes Food Group, Inc. (d/b/a Delice Café and Catering
f/d/b/a Liberty Deli), et al. Case No. 18-cv-7378-AT


In accordance with Your Honor’s individual rules, ahead of the initial conference scheduled for
October 16, 2018 at 4pm, the parties submit the herein joint letter:

1.      Plaintiff: Defendants employed Plaintiffs as salad and food preparers, cooks, delivery
workers, packer and dispatcher of orders, pizza makers and catering workers at their delis.
Plaintiffs allege that in violation of the FLSA and NYLL, Defendants did not pay Plaintiffs wages
owed for all hours worked, minimum wage, overtime pay, and NYLL spread of hours pay1.
Additionally, Plaintiffs allege that in violation of NYLL, defendants did not provide Plaintiffs with
a notice required by NYLL §195.1 and accurate wage statements as required by NYLL §195.3.

Defendant: Defendants Dunes Food Group, Inc., D/B/A Delice Café and Catering; Alimade
LLC, D/B/A Deli Plus; Akbari B. Himani; and Alfred Doe., (hereinafter “Defendants”)
through their undersigned attorney, for their preliminary investigation state the following:


a) Defendant Dunes Food Group, Inc., was established in November 2017, and operates its Deli
eatery at 22 East 49th Street, in New York City.


b) Defendant Alimade, LLC, began its eatery operation at 2 West 45th Street, in New York City,
in May 2018.




1
    Some Plaintiffs have additional NYLL claims.
          Case 1:18-cv-07378-AT Document 35 Filed 10/11/18 Page 2 of 2



c) Defendant Akbarali Himani is the owner of Defendants Dunes Food Group, Inc., and
Alimade, LLC. However, he has no relationship to any other entity named in the Complaint


d) Defendant Alfredo Doe, is the manager of Defendant Dunes Food Group, Inc., He began his
employment with Dunes on or about 7-1-2018.


e) None of the named Plaintiffs ever worked at Alimade, LLC. Rather from November 2017 to
their separation dates, they worked at Dunes Food, Group, Inc., while employed by that entity.


f) During their employment with Defendant(s), Plaintiffs received the proper pay, under the
FLSA and NYLL.


g) Defendants’ Counsel is continuing to investigate the other claims alleged by Plaintiffs, in the
Complaint. To that end, Defendants will incorporate the remainder of their defenses in their
Answer, which is due to be filed on 11-2-2018.


2.     Plaintiff may file a summary judgment motion after the completion of discovery.

       Defendant:

       3. Counsel for the parties agree to a settlement conference with a Magistrate other than the
assigned Magistrate, as the parties consent to proceed with the assigned Magistrate for all further
purposes.


                                 Respectfully submitted,


                                /s/ Gennadiy Naydenskiy
                                Gennadiy Naydenskiy, Esq.
                                Attorney for Plaintiffs
